Citation Nr: 1731930	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-39 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected major depressive disorder (MDD). 

2.  Entitlement to a rating in excess of 10 percent for service-connected chronic conjunctivitis, left eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1972 to March 1974 and April 2003 to April 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 and March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of that hearing has been associated with the claims file.  

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Legacy Content Manager (LCM).  Other than additional VA treatment records, LCM contains documents that are duplicative of what is in VBMS or that are irrelevant to the claim on appeal.  

The issue of service connection for sleep apnea, to include as secondary to MDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Board received a letter from the Veteran stating that he desired to withdraw his substantive appeal of his claim for entitlement to a rating in excess of 10 percent for chronic conjunctivitis, left eye.  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the issue of entitlement to a rating in excess of 10 percent for chronic conjunctivitis, left eye, have been met.  38 U.S.C.A. §§ 7105(a); 7108 (West 2014); 38 C.F.R. §§ 20.200; 20.202, 20.204(b) (c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In a written statement received in December 2016, the Veteran informed the Board that he wished to withdraw the appeal regarding the issue of entitlement to an increased evaluation for his service-connected chronic conjunctivitis, left eye.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 10 percent for chronic conjunctivitis, left eye, is dismissed.  



REMAND

With regard to the remaining claim on appeal, remand is required to secure a VA examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony of an in-service injury or event, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  An examination report is inadequate where it reports a finding "in a manner that was not clear enough to be understood."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran reported that his sleep apnea symptoms began during service and have existed since that time.  At the Board hearing, he also stated that during service he worked in supply and frequently had to work double shifts, which he thought was the beginning of his symptoms.  He also reported that he received medication during service for his sleep difficulties. He asserted at the Board hearing and in his substantive appeal that he developed loud snoring and periods of stopping breathing during his second period of active duty.  In a 2008 statement, the Veteran's wife noted that he started snoring loudly and stopped breathing while sleeping, beginning in 2004.  In another 2008 buddy statement, a fellow soldier noted that he heard the Veteran snore very loudly and sometimes stop breathing during their service together.  At the Board hearing, the Veteran reported the use of a CPAP machine.

In a January 2014 VA examination report, the examiner noted that a diagnosis of obstructive sleep apnea (OSA) was provided in 2007, but then noted that there were no findings, signs or symptoms attributable to sleep apnea.  The examiner also found that the Veteran did not use any medication for control of the disorder, and did not require the use of a breathing assistance device, such as a continuous CPAP machine.  The examiner noted the lay statements were plausible, but did fulfill objective criteria for obstructive sleep apnea.  The examiner also noted that during service, the treatment of sleep difficulties with Elavil indicate that the examiner at that time thought the difficulties were due to depression, not OSA.  The examination report is inadequate as it is unclear if the examiner found that there was no current OSA, the examiner did not properly consider the lay statements of symptoms during service, and the Veteran also now currently uses a CPAP machine.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from May 2012 onward. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his obstructive sleep apnea.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that OSA was had onset in, or is otherwise caused by, the Veteran's military service.  The examiner must specifically address the following:  1) the Veteran's service treatment records; 2) the Veteran's lay statements that he had symptoms of snoring during service and since that time; 3) the Veteran's work in supply and double shifts during service; and 4) lay statements from wife and fellow service-members that the Veteran had loud snoring and episodes of stopping breathing during active service.  The examiner must address whether the reported symptoms during service were signs of OSA, or the beginning of OSA, that predated the diagnosis of OSA a few years later.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the OSA is caused or aggravated by the Veteran's service-connected major depressive disorder. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


